DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-12 and 16-17 have been considered but they are not persuasive. It is first noted that the specification is silent as to support for the newly added claim limitations.  See the 112 rejection below for more details.  Second that Applicant argues that the cited references alone and/or combined fail to teach a catheter position sensor and a locatable guide position sensor. The Examiner respectfully disagrees.  Carroll discloses a position sensor located at the end of the catheter and Lesniak further discloses a removable locatable guide.  The combination of the references clearly teaches each and every limitation of the claim.  See the rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-12 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Applicant has amended the independent claims to include a first position sensor on the guide catheter and a second position sensor on the locatable guide.  However, the specification is silent as to the use of a first position sensor on the guide catheter.  The specification only discusses a single position sensor 96 located at the end of the locatable guide.  Therefore, the addition of a first position sensor located distal end of the guide catheter is considered new matter. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 2-5, 8-12 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nye et al. (U.S. Pub. 2010/0262137 hereinafter “Nye”) in view of Brannan (U.S. Pub. 2011/0208177) in view of Carroll et al. (U.S. Pub. 2012/0130366 hereinafter “Carroll”) and further in view of Lesniak et al. (U.S. Pub. 2003/007871 hereinafter “Lesniak”).
Regarding claims 2 and 16, Nye discloses a microwave energy source; a tool for treating tissue (e.g. 38), the tool receiving microwave energy from the microwave energy source (e.g. 57); and a guide catheter (e.g. 28) configured to navigate a luminal network and position the tool adjacent a target, the guide catheter including a plurality of lumens (e.g. “70, 72. 74, 76, 78, 79 and 80”; see Fig. 3) including cooling fluid lumens (e.g. 78, 79 and 80) and a tool lumen (e.g. 70). Nye discloses the claimed invention except for an outer portion having a balun.  However, Brannan further discloses a balun formed in part from a conductive material (e.g. B), the balun being electrically connected to the outer conductor of the coaxial cable and extending along at least a portion of the coaxial cable and covered by at least one insulative material (e.g. ¶¶18, 37 and 40) to provide isolating means to provide balanced signals as specified frequencies.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Nye, with a balun as taught by Brennan, since such a modification would provide the predictable results of a catheter having a balun to provide a means for isolating the transmission to provide a balanced signal. 
Nye in view of Brannan discloses a microwave ablation catheter as disclosed in detail but fails to disclose the use of a position sensor coupled to the catheter guide or 
Nye in view of Brannan and Carroll disclose the claimed invention but fails to explicitly state that the system further includes a locatable guide with a second position sensor inserted within the catheter.  However, Lesniak discloses a guidewire location guide with a separate position sensor that is removable and that inserted within a second lumen of the device as disclosed in paragraph 215 to help located the position of the guidewire and ablation catheter once the system is deployed outside of the guide catheter.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Nye in view of Brannan and Carroll, with a locatable guide position system inserted within a lumen of the guide catheter as taught by Lesniak, since such a modification would provide the predictable results of a position sensing system for providing an accurate position of the guidewire and ablation catheter once the system is deployed outside of the guide catheter.
It is noted that the claims are directed toward an apparatus and therefore the newly added limitations regarding the intended target tissue and suggested steps to insert and navigate the apparatus are considered functional limitations.  It is noted that 
Regarding claim 3, meeting the limitations of claims 2 above, Nye further discloses wherein the plurality of cooling fluid lumens (e.g. 78, 79 and 80) substantially forming in a cross-section of the guide catheter a circumference adjacent an inner side of an outer perimeter of the guide catheter (e.g. see Fig. 3).
Regarding claim 4, meeting the limitations of claims 2 above, Nye further discloses wherein the plurality of lumens comprises three lumens, the three lumens (e.g. 78, 79 and 80) substantially forming in a cross-section of the guide catheter substantially forming in the cross-section of the guide catheter a further circumference adjacent an inner side of the three lumens (e.g. see Fig. 3).
Regarding claim 5, meeting the limitations of claims 2-3 above, Nye further discloses wherein the plurality of lumens comprises four lumens, the four lumens (e.g. 76, 78, 79, 80) substantially forming in a cross-section of the guide catheter a circumference adjacent an inner side of an outer perimeter of the guide catheter (e.g. see Fig. 3).
Regarding claim 8, meeting the limitations of claims 2 above, Nye further discloses wherein the guide catheter further comprises a hub (e.g. 30) at a proximal end thereof, the hub including at least one fluid intake port (e.g. 46) and at least one fluid 
Regarding claim 9, meeting the limitations of claims 2 above, Nye further discloses wherein a chamber (e.g. 258; “cooling balloon surrounds the radiating section and acts as a chamber to cool the radiating section”) the chamber surrounding the distal radiating section and configured to receive a high boiling point liquid being therein to cool the distal radiating section (e.g. ¶¶67 and 92).
Regarding claim 10, meeting the limitations of claims 2 above, Nye further discloses wherein a balloon (e.g. 258) is configured to be positioned adjacent the distal radiating section and is expandable to anchor the distal radiating section within the patient’s airways (e.g. “wherein the balloon expands and is capable of anchoring the device”).
Regarding the intended use limitation of “Patient’s Airways” see noted above regarding claim 2.
Regarding claim 11, meeting the limitations of claims 2 above, Nye further discloses wherein the balloon is thermally conductive and is configured to dissipate heat from the distal radiating section into a wall of the patient’s airways when the distal radiating section is energized (e.g. ¶92).
Regarding the intended use limitation of “Patient’s Airways” see noted above regarding claim 2.
Regarding claim 12, meeting the limitations of claims 2 above, Nye further discloses at least one temperature sensor (e.g. 72; “wherein the sensor lead is inserted through the lumen to sense temperatures at the distal end of the device”) disposed .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-7 and 17-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Nye in view of Brannan, Carroll and Lesniak (hereinafter “The Modified Nye”) as applied to claims 2-5, 8-13 and 16 above, and further in view of Ormsby et al. (U.S. Pub. 2003/0114844 hereinafter "Ormsby”).
Regarding claims 6-7, The Modified Nye discloses the claimed invention except for the conductors being braided.  However, Ormsby discloses a similar ablation catheter with a coaxial design with braided conductors as disclosed in the Abstract and paragraphs 2, 14, 85 and 88 to provide for a flexible catheter with improved deflection and steering.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by The Modified Nye, with a balun as taught by Ormsby, since such a modification would provide the predictable results of a catheter having a balun to provide a means for isolating the transmission to provide a balanced signal.
Claims 17-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Nye et al. (U.S. Pub. 2010/0262137 hereinafter “Nye”) in view of Brannan (U.S. Pub. 2011/0118721) in view of Carroll et al. (U.S. Pub. 2012/0130366 hereinafter “Carroll”) in view of Lesniak et al. (U.S. Pub. 2003/007871 hereinafter “Lesniak”) and further in view of Ormsby et al. (U.S. Pub. 2003/0114844 hereinafter "Ormsby”).
Regarding claim 17, Nye discloses a microwave energy source; a tool for treating tissue (e.g. 38), the tool receiving microwave energy from the microwave energy source (e.g. 57); and a guide catheter (e.g. 28) configured to navigate a luminal network and position the tool adjacent a target, the guide catheter including a plurality of lumens (e.g. “70, 72. 74, 76, 78, 79 and 80”; see Fig. 3). Nye discloses the claimed invention except for an outer portion having a balun.  However, Brannan further discloses a balun formed in part from a conductive material (e.g. B), the balun being electrically connected to the outer conductor of the coaxial cable and extending along at least a portion of the coaxial cable and covered by at least one insulative material (e.g. ¶¶48, 58-59).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Nye, with a balun as taught by Brennan, since such a modification would provide the predictable results of a catheter having a balun to provide a means for isolating the transmission to provide a balanced signal. 
Nye in view of Brannan discloses a microwave ablation catheter as disclosed in detail but fails to disclose the use of a position sensor coupled to the catheter guide or the tool.  However, Carroll teaches that it is known to use a position sensor in the catheter as set forth in Paragraphs 56 and 77 to provide a means for accurately sensing the position of the catheter.  It would have been obvious to one having ordinary skill in 
Nye in view of Brannan and Carroll disclose the claimed invention but fails to explicitly state that the system further includes a locatable guide inserted within the catheter.  However, Lesniak discloses a guidewire location guide that insterted within a second lumen of the device as disclosed in paragraph 215 to help located the position of the guidewire and ablation catheter once the system is deployed outside of the guide catheter.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Nye in view of Brannan and Carroll, with a locatable guide position system inserted within a lumen of the guide catheter as taught by Lesniak, since such a modification would provide the predictable results of a position sensing system for providing an accurate position of the guidewire and ablation catheter once the system is deployed outside of the guide catheter.
Nye in view of Brannan, Carroll and Lesniak discloses the claimed invention except for the conductors being braided.  However, Ormsby discloses a similar ablation catheter with a coaxial design with braided conductors as disclosed in the Abstract and paragraphs 2, 14, 85 and 88 to provide for a flexible catheter with improved deflection and steering.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Nye in view of Brannan, Carroll and Lesniak, with a balun as taught by Ormsby, since such a modification would 
It is noted that the claims are directed toward an apparatus and therefore the newly added limitations regarding the intended target tissue and suggested steps to insert and navigate the apparatus are considered functional limitations.  It is noted that functional limitations only require the ability to perform such function.  In this case the ablation system of Nye in view of Brannan, Carroll and Lesniak is capable of being inserted within the human body and therefore is capable navigating luminal networks. Further since the guide and catheter are removable separately through a guide channel, both are capable of being inserted and removed at any time and in any order through the guide channel.  
Regarding claim 18, meeting the limitations of claim 17 above, Lesniak further discloses a navigation system using a ultrasound imaging system to guide the catheter using the locatable guide sensors through the luminal network (e.g. Paragraph 215).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REX R HOLMES/
Primary Examiner, Art Unit 3762